Title: James Madison to Noah Webster, 10 March 1826
From: Madison, James
To: Webster, Noah


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                Mar. 10. 1826
                            
                        
                        In my letter of Ocr. 12. 1804, answering an enquiry in yours of Augst. 20. it was stated that "In 1785, I made
                            a proposition with success, in the Legislature (of Virginia), for the appointment of Commissioners to meet at Annapolis,
                            such Commissioners as might be appointed by other States, in order to form some plan for investing Congress with the
                            regulation & taxation of Commerce". In looking over some of my papers having reference to that period, I find
                            reason to believe that the impression under which I made the statement was erroneous; and that the proposition, tho’
                            probably growing out of efforts made by myself to convince the Legislature of the necessity of investing Congress with
                            such powers, was introduced by another member, more likely to have the ear of the Legislature on the occasion, than one
                            whose long & late service in Congs. might subject him to the suspicion of a bias in favor of that Body. The
                            journals of the Session would ascertain the fact.* But such has been the waste of the printed Copies that I have never
                            been able to consult one.
                        I have no apology to make for the error committed by my memory, but my consciousness, when answering your
                            enquiry, of the active part I took in making on the Legislature the impressions from which the measure resulted; and the
                            confounding of one proposition with another, as may have happened to your own recollection of what passed.
                        It was my wish to have set you right on a point to which your letter seemed to attach some little interest,
                            as soon as I discovered the error into which I had fallen: But whilst I was endeavouring to learn the most direct address,
                            the Newspapers apprized me that you had embarked for Europe. Finding that your return may be daily looked for I lose no
                            time in giving the proper explanation. I avail myself of the occasion to express my hopes that your trip to Europe has
                            answered all your purposes in making it, and to tender you assurances of my sincere esteem & friendly respects.
                        *they do not name the member
                        
                            
                                J. M.
                            
                        
                    